83 S.E.2d 811 (1954)
240 N.C. 696
Mrs. Annie L. ROBERSON
v.
D. C. WILLIAMS, Jr.
No. 98.
Supreme Court of North Carolina.
October 13, 1954.
*813 Critcher & Gurganus, Williamston, for plaintiff, appellant.
Lucas, Rand & Rose, Wilson, and Clarence W. Griffin, Williamston, for defendant, appellee.
HIGGINS, Justice.
The sole question presented here is whether the evidence of actionable fraud taken in the light most favorable to the plaintiff was sufficient to go to the jury. (If the evidence was insufficient, the judgment of nonsuit should be affirmed.) If it *814 was sufficient, the case should go back for submission to the jury.
Ordinarily, when parties are on equal footing, competent to contract, enter into an agreement on a lawful subject, and do so fairly and honorably, the law does not permit inquiry as to whether the contract was good or bad, whether it was wise or foolish. However, under certain conditions, when fraud by one party is an inducement which influences the other party to contract to his prejudice, the law does permit inquiry.
"Fraud has no all-embracing definition. Because of the multifarious means by which human ingenuity is able to devise means to gain advantages by false suggestions and concealment of the truth, and in order that each case may be determined on its own facts, it has been wisely stated `that fraud is better left undefined,' lest, as Lord Hardwicke put it, "the craft of men should find a way of committing fraud which might escape such a rule or definition." `Furst & Thomas v. Merritt, 190 N. C. 397, at page 404, 130 S.E. 40, 44. However, in general terms fraud may be said to embrace `all acts, ommissions, and concealments involving a breach of legal or equitable duty and resulting in damage to another, or the taking of undue or unconscientious advantage of another.' 37 C.J.S., Fraud, § 1, p. 204." Vail v. Vail, 233 N.C. 109, 113, 63, S.E.2d 202, 205.
"It is not always necessary in order to establish actionable fraud that a false representation should be knowingly made. It is well recognized with us that under certain conditions and circumstances if a party to a bargain avers the existence of a material fact recklessly or affirms its existence positively when he is consciously ignorant whether it be true or false he must be held responsible for a falsehood. Plaintiff must establish either positive fraud or that she was deceived and thrown off her guard by false statements designedly made at the time and that such statements were reasonably relied upon by her. Butler v. Armour Fertilizer Works, supra, [193 N. C. 632, 137 S.E. 813]. False assurances and statements of the other party may, of themselves, be sufficient to carry the issue to the jury when there has been nothing to arrest the attention or arouse suspicion concerning them. Butler v. Armour Fertilizer Works, supra; McCall v. Toxaway Tanning Co., 152 N.C. 648, 68 S.E. 136; Whitehurst v. Life Ins. Co., supra, [149 N.C. 273, 62 S.E. 1067]; Planters' Bank & Trust Co. v. Yelverton, 185 N.C. 314, 117 S.E. 299." Ward v. Heath, 222 N. C. 470, 473, 24 S.E.2d 5, 8.
In this case the plaintiff, a widow, was the owner of a tract of timber that she had never seen; it was located 14 miles from her home. The defendant sought out the plaintiff for the purpose of buying the timber rights. The permissible inference is that he knew the timber and he sought out its owner for the purpose of negotiating a deal. First off, he was met with the statement that she had never seen it, had never been on the land, and did not know the amount or value and did not want to sell for that reason. At every meeting, according to the evidence, she repeated lack of knowledge sufficient to enable her to make a contract. Finally, the defendant, on October 31, 1952, again appeared at plaintiff's home and with him a Mr. Sparrow, who had been somewhat active in attempting to close the deal. Also with them was another man whom they did not introduce other than as a timber cruiser. He was called on by Mr. Sparrow in the presence of the defendant, and answered by saying that the timber cruised 250,000 feet, and on being questioned by the plaintiff as to whether he was sure, replied that he was. Under these circumstances the jury may infer that the defendant took with him this cruiser for the purpose of meeting plaintiff's objection to the sale on account of her lack of knowledge. It is a permissable inference that defendant expected to overcome plaintiff's objection to a sale, for he had with him $10,000 in one-hundred-dollar bills. The defendant had assured plaintiff he would pay a good price, the full value of her timber, *815 and that $10,000 was full value. Plaintiff replied that if 250,000 feet was all there was, she would sell for $10,000. The deal was closed somewhat hurriedly, according to the evidence. The deed was prepared before plaintiff could serve her dinner. She was paid $10,000 in one-hundred-dollar bills. She executed the deed by which title passed to the defendant.
A cruise of the timber showed 776,000 feet, more than three times the amount, and according to the evidence worth from $25,935 to $38,000, or two and one-half to three and one-half times what she was told it was worth. The defendant sold his purchase in 49 days for $19,000, or 90 per cent profits Did he pay her full value? Had his cruiser cruised, or did he fix up a story to satisfy the widow's lack of knowledge and get her property for less than half its value?
If the evidence is to be believed, the statements as to the amount and value were false. They were made under circumstances which would permit the jury to infer the purpose was to deceive. They were relied on by the plaintiff. She was induced to part with her property for less than half its value. These are some of the inferences which a jury might draw from the evidence.
It would have been wiser, of course, for the plaintiff to have had a cruise made before, rather than after the sale. But the evidence discloses that she had inquired of her brother, who had advised her that he did not know anything about the timber. It was 14 miles away. She knew nothing about it. She relied on what the defendant and his companion told her.
In Gray v. Jenkins, 151 N.C. 80, 65 S.E. 644, 645, this Court said: "The law does not require a prudent man to deal with everyone as a rascal, and demand covenants to guard against the falsehood of every representation which may be made as to facts which constitute material inducements to a contract. There must be a reliance on the integrity of man or else trade and commerce could not prosper."
In White Sewing Machine Co. v. Bullock, 161 N.C. 1, 76 S.E. 634, 637, this Court said: "We are not inclined to encourage falsehood and dishonesty by protecting one who is guilty of such fraud on the ground that his victim had faith in his word, and for that reason did not pursue inquires that would have disclosed the falsehood.'"
Whether fraud was committed in this case is not for us to decide. We do decide, however, that there is sufficient evidence to require its submission to the jury.
Reversed.